Name: Commission Regulation (EEC) No 2612/80 of 10 October 1980 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/24 Official Journal of the European Communities 11 . 10 . 80 COMMISSION REGULATION (EEC) No 2612/80 of 10 October 1980 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reim ­ posed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Euro ­ pean Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 1662/80 of 27 June 1980 establishing ceilings and Community supervision of imports of certain products originating in Yugoslavia (2), and in particular Article 1 thereof, Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Agreement, are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : Article 1 From 14 October to 31 December 1980, customs duties applicable to third countries shall be re-established on imports into the Community of the following products : CCT heading No Description Origin 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper Yugoslavia(tonnes) CCT heading No Description Ceiling 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper 825 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas imports into the Community of those products originating in Yugoslavia have reached that This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (1 ) OJ No L 130, 27 . 5 . 1980, p . 2. (2 ) OJ No L 164, 27 . 6 . 1980, p . 3 .